Exhibit 23.1 PKF Accountants & business advisers INDEPENDENT AUDITORS' CONSENT We consent to the incorporation on Form S-1/A of China BCT Pharmacy Group, Inc. (the "Company') dated January 24, 2011 of our report dated March 31, 2010 relating to the consolidated financial statements of the Company for each of the two years in the period ended December 31, 2009 (which express an unqualified opinion). Certified Public Accountants Hong Kong, China January 24, 2011 Tel ax E-mail info@pkf-hk.com I www.pkf-hk.com PKF 1 26/F, Citicorp Centre I 18 Whitfield Road I Causeway Bay 1 Hong Kong PKF Hong Kong is a member firm of the PKF International Limited network of legally independent firms and does not accept any responsibility or liability for the actions or inactions on the part of any other individual member firm or firms.
